Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Remus Fetea on 5/31/22.

The application has been amended as follows: Claims 14-20 have been cancelled.

Reasons for Allowance
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the invention is a method for bonding comprising: receiving first and second elements, the first element being a composite material that includes plural fibers; applying a laser-based treatment to a surface of the first element to obtain a treated surface, which partially exposes a set of fibers of the plural fibers without forming trenches in the surface: patterning the treated surface using another laser-based treatment, to make plural trenches, which fully expose a subset of the set of fibers while remaining fibers of the set of fibers remain partially exposed on the treated surface, wherein the plural trenches extend along the plural fibers; applying an adhesive to one of the first and second elements; and joining the first element to the second element so that the adhesive is between the first and second elements, wherein a mode I fracture toughness of the joined first and second elements is higher than a linear combination of (1) a mode I fracture toughness of the first element and (2) a mode I fracture toughness of the second element due to the laser-based treatment, the another laser-based treatment and an orientation of the plural trenches.
Mochizuki (US 2015/0367538) teaches a method for bonding comprising: receiving first (10) and second (20) elements, the first element (10) being a composite material (paragraph [0057]); applying a laser-based treatment (par. [0071]) to a surface of the first element (10) to obtain a treated surface; patterning the treated surface to have plural trenches (Figure 1, #12); applying an adhesive (Par. [0085]) to one of the first (10) and second (20) elements; and joining the first element (10) to the second element (20) so that the adhesive is between the first (10) and second (20) elements (paragraph 85). Mochizuki does not teach partially exposing a subset of fibers while not exposing others in multiple laser treatments. Mochizuki teaches, starting with paragraph 71, a method of manufacturing a grooved resin molded article 10, which is shown in Figure 1. Figure 1 shows an inorganic filler 11 extending from the sides of the protrusions 13, which form the groove 12, and appear to extend perpendicular to the length of the grooves. Paragraph 63 of Mochizuki discusses that the preferable orientation of the groove 12 is different from that of the filler 11, i.e., they are perpendicular to each other. In fact, this paragraph in Mochizuki specifically discloses that if the filler 11 is parallel to the groove 12, as recited by Claim 1, the inorganic filler may not be able to serve as an anchor for preventing destruction of the grooved resin molded article 10 and another molded article 20, and the inorganic filler may not be correctly observed. These teachings of Mochizuki would deter one skilled in the art to orient the grooves along the fibers, as recited by the claims, due to the clear indication in the above paragraph of failure for the inorganic filler to serve as an anchor. In other words, this reference teaches against having grooves made parallel to the fibers and thus, one skilled in the art would not combine this reference with the others proposed by the Office to arrive at the claimed invention, which is contrary to the teachings of this reference.
Whol Jr (US 2011/0086204) teaches partially exposing a subset of fibers while not exposing others in multiple laser treatments (abstract, paragraphs 22-25).
Sabau (US 2016/0265570) teaches a laser fluence of 0.2-3 J/cm2 (paragraph 68).
The references, neither alone or in combination teach patterning the treated surface using another laser-based treatment, to make plural trenches, which fully expose a subset of the set of fibers while remaining fibers of the set of fibers remain partially exposed on the treated surface, wherein the plural trenches extend along the plural fibers or a mode I fracture toughness of the joined first and second elements is higher than a linear combination of (1) a mode I fracture toughness of the first element and (2) a mode I fracture toughness of the second element due to the laser-based treatment, the another laser-based treatment and an orientation of the plural trenches. Without a first treatment step that partially exposes the fibers without forming trenches, followed by a second treatment step that fully exposes a subset of the exposed fibers, which are oriented in the same direction as the trenches, the claimed increased mode | fracture toughness cannot be achieved.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748